Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Board of Directors Old Line Bancshares, Inc. Bowie, Maryland We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 On Form S-8 To Registration Statement On Form S-4 (No. 333-184924) of our report dated March 20, 2013 relating to the consolidated financial statements of Old Line Bancshares, Inc. (the Company), which report appears in the Company's Form 10-K for the year ended December31, 2012. Baltimore, Maryland May 20, 2013 101 E. Chesapeake Avenue, Suite 300, Baltimore, Maryland 21286 410-583-6990FAX 410-583-7061 Website:www.Rowles.com
